Title: Thomas S. McCleland to Thomas Jefferson, 1 April 1810
From: McCleland, Thomas S.
To: Jefferson, Thomas


          
            D: Sir
             
                     Lynchburg 
                     1st day of April 1810
          
          since I had the pleasure of seeing you, I have thought it would be better to proceed on your Warrant vs Scott on Friday next—it is probable Scott will Traverse the Force or plead possession for 3 years in bar of Restitution, in case the G. Jury find an Inquisition for the Commonwealth—
			 If he do, & we take issue on
			 either of those pleas the Justice must direct a new Jury to be returned for the trial thereof & it seems to be laid down as Law by some of the Books,
			 particularly by Dalton & Hawkins that this Trial cannot be on the same day, but must be on some other—it is proper I should advise you of this change in our arrangement for trial in time, that no inconvenience may result
			 therefrom to you—on saturday I expect the business will be closed—
          
            Yours respectfully
            
                  Thomas S. McCleland
          
        